Title: To John Adams from Edmund Randolph, 16 January 1794
From: Randolph, Edmund
To: Adams, John



Philadelphia, January 16. 1794.

Mr Randolph presents his respectful Compliments to the vice president of the United States, and president of the Senate—
In the communications, made by the President this morning, is an Act of the National Convention of France in the original. It’s length prevented an attempt to translate it; as it would occasion too much delay. But if on this or any other occasion when originals are, from the pressure of time, forwarded, it shall be the pleasure of the Senate, that they should be translated, it shall be done with as much expedition, as the course of such business will permit—
The Vice president will perceive, that this note is not of consequence enough to be laid before the Senate; but is wished to be made known to the Members informally—
